Title: From George Washington to George Clinton, 12 March 1778
From: Washington, George
To: Clinton, George

 

Dear Sir,
Head Quarters Valley Forge 12th March 1778

I am honored with yours of the 5th instant, and cannot sufficiently express my thanks for your attention to my letter of the 16th Feby. I have the pleasure to inform you, that by the exertions of our friends in different quarters the Army has been pretty well supplied since, and I hope will continue to be so, if proper steps are taken by the present Commissaries, or if there should be a change for the better in that capital department. There is however one thing that I fear that it is too late to remedy and that is the neglect of curing Salt Provisions in Season, to the want of a proper quantity of which in hot weather, I attribute the prevalency of Fluxes and other disorders in our Army—There are complaints from every quarter of the remissness of Payment in the Commissary and Quarter Master departments, whether this is owing to the misapplication of Public Money or whether the departments have not been properly supported by the Treasury I will not undertake to determine as none of their accounts either go thro’ my hands or are subject to my ⟨in⟩spection. A change is taking place in the Qr Masters and I hope if the Gentleman who is in nomination accepts that there will be a considerable reform.
The letter which you desired Doctr Cochran to enquire about came safely to my hands. The hints which you were pleased to give of mismanagement in the North River Command came also from several other hands, and did not a little embarrass me, as they contain charges rather resulting from want of judgment than any real intention to do wrong. It is much to be lamented that we should have officers of so high rank as to intitle them to claim seperate Commands with so moderate a share of abilities to direct them in the execution of those commands. You may however rest assured that proper steps are taking to introduce if the general course of service will admit, a Gentleman who I hope will better answer the Public end and be fully agreeable to the State of New York in particular. I hope you will in the mean time continue to afford General Parsons every assistance by your advice in the execution of the necessary Works and by rendering him what aids he may call for from your Government. I have the honor to be with the highest esteem and Personal regard Dr Sir your most Ob⟨d⟩t Servt

Go: Washington

